Exhibit 99.1 Highly Focused, Low Risk, High Growth Bank Holding Company Investor Presentation May 2014 NASDAQ: CUBI 2 This presentation as well as other written or oral communications made from time to time by us, may contain certain forward-looking information within the meaning of the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended. These statements relate to future events or future predictions, including events or predictions relating to our future financial performance, and are generally identifiable by the use of forward-looking terminology such as “believes,” “expects,” “may,” “will,” “should,” “plan,” “intend,” “on condition,” “target,”“estimates,” “preliminary,” or “anticipates” or the negative thereof or comparable terminology, or by discussion of strategy or goals or other future events, circumstances or effects. These forward-looking statements regarding future events and circumstances involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, financial condition, performance or achievements to be materially different from any future results, levels of activity, financial condition, performance or achievements expressed or implied by such forward-looking statements. This information is based on various assumptions, estimates or judgments by us that may not prove to be correct. Important factors to consider and evaluate in such forward-looking statements include: §availability and adequacy of cash flow to meet our debt service requirements under the notes; §changes in competitive and market factors might affect our results or operations; §changes in laws and regulations, including without limitation changes in capital requirements under the Basel III capital proposals; §changes in our business strategy or an inability to execute our strategy due to the occurrence of unanticipated events; §our ability to identify potential candidates for, and consummate, acquisition or investment transactions; §the timing and results of acquisitions or investment transactions; §our failure to complete any or all of the transactions described herein on the terms currently contemplated; §local, regional, national, and international economic conditions and events and the impact they may have on us and our customers, including our operations and investments, both in the United States and contemplated in India; §targeted or estimated returns on assets and equity, growth rates and future asset levels; §our ability to attract deposits and other sources of liquidity and capital; §changes in the financial performance and/or condition of our borrowers, and issuers of securities we hold; §changes in the level of non-performing and classified assets and charge-offs; §changes in estimates of future loan loss reserve requirements based upon the periodic review thereof under relevant regulatory and accounting requirements, as well as changes in borrowers’ payment behavior and creditworthiness; §changes in our capital structure resulting from future capital offerings or acquisitions; §inflation, interest rate, securities market and monetary and foreign currency fluctuations, both in the United States, and internationally, especially in India due to our pending strategic investment §the effects on our mortgage warehouse lending and retail mortgage businesses of changes in the mortgage origination markets, including changes due to changes in monetary policies, interest rates and the regulation of mortgage originators, services and securitizers; §timely development and acceptance of new banking products and services and perceived overall value of these products and services by users; §changes in consumer spending, borrowing and saving habits; §technological changes; §our ability to grow, increase market share and control expenses, and maintain sufficient liquidity; Forward Looking Statements 3 §timely development and acceptance of new banking products and services and perceived overall value of these products and services by users; §volatility in the credit and equity markets and its effect on the general economy; §the potential for customer fraud, especially in our mortgage warehouse lending business; §effects of changes in accounting policies and practices, as may be adopted by the regulatory agencies, as well as the Public Company Accounting Oversight Board, the Financial Accounting Standards Board and other accounting standard setters; §the businesses of the Bank and any acquisition targets, merger partners or strategic investments, and their subsidiaries not integrating successfully or such integration being more difficult, time-consuming or costly than expected; §our ability to integrate currently contemplated and future acquisition targets and investments may be unsuccessful, or may be more difficult, time-consuming or costly than expected; §material differences in the actual financial results of merger, acquisition, and investment activities compared with expectations; §investments in new markets, domestic or foreign, where we have little or no experience; §the levels of activity and revenue from referrals from contractual or investment arrangements; and §the liquidity and values of our strategic investments, including foreign strategic investments in India. These forward-looking statements are subject to significant uncertainties and contingencies, many of which are beyond our control. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, financial condition, performance or achievements. Accordingly, there can be no assurance that actual results and cash flows will meet our expectations or will not be materially lower than the results, cash flows, or financial condition contemplated in this presentation. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this document or, in the case of documents referred to or incorporated by reference, the dates of those documents. We do not undertake any obligation to release publicly any revisions to these forward-looking statements to reflect events or circumstances after the date of this document or to reflect the occurrence of unanticipated events. This presentation is for discussion purposes only, and shall not constitute any offer to sell or the solicitation of an offer to buy any security, nor is it intended to give rise to any legal relationship between Customers Bancorp, Inc. (the “Company”) and you or any other person, nor is it a recommendation to buy any securities or enter into any transaction with the Company. The information contained herein is preliminary and material changes to such information may be made at any time.
